Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6 call for, among others, a compensation module, electrically connected to the inverting circuit and the gain stage circuit, comprising: a first compensation circuit, comprising: a first current providing path, configured to provide a first compensation current; and a first suppression activation circuit, electrically connected to the first current providing path and the inverting circuit, configured to conduct the first compensation current to the inverting circuit if a first compensation condition related to a first gain stage signal generated by the gain stage circuit is satisfied, wherein a variation of the output signal is suppressed because of the first compensation current.
Claims 7-18 call for, among others, a compensation module, electrically connected to the inverting circuit, comprising: a first compensation circuit, comprising: a first current providing path, configured to provide a first compensation current; and a first suppression activation circuit, electrically connected to the first current providing path and the inverting circuit, configured to conduct the first compensation current to the inverting circuit if a first compensation condition related to the first gain stage signal is satisfied, wherein a variation of the output signal is suppressed because of the first compensation current.
Claims 19 and 20 call for, among others, conducting a first compensation current to adjust the first gain stage signal if a first compensation condition related to the first gain stage signal is satisfied, wherein a variation of the output signal is suppressed because of the first compensation current.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843